UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the Month of May, 2011 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: Yes¨Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 27, 2011 By: STENA AB (PUBL.) /s/ Staffan Hultgren Name: Staffan Hultgren Title: Vice President & Deputy CEO and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes statements that are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified as “forward-looking statements” by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions. These forward-looking statements include all matters that are not historical facts. They appear in a number of places throughout this report and include statements regarding our intentions, beliefs or current expectations concerning, among other things, our results of operations, financial condition, liquidity, prospects, growth, strategies and the industries in which we operate and include references to assumptions that relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions and markets; - changes in laws and regulations; - changes in International Financial Reporting Standards, IFRS; - changes in currency exchange rates and interest rates; - risks incident to vessel and drilling rig operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases in costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in our business strategy; and - other risk factors listed in the reports we furnish to or fil with the Securities and Exchange Commission from time to time. We do not intend, and undertake no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. Our actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three month periods ended March 31, 2010, and March 31, 2011 3 Consolidated Statements of Comprehensive Income for the three month periods ended March 31, 2010 and March 31, 2011 4 Condensed Consolidated Balance Sheets as ofDecember 31, 2010 and March 31, 2011 5 Consolidated Statements of Changes in Shareholders’ Equity for the three month periods ended March 31, 2010 and March 31, 2011 6 Condensed Consolidated Statements of Cash Flow for the three month periods ended March 31, 2010, and March 31, 2011 7 Notes to Condensed Consolidated Financial Statements 8-9 OPERATING AND FINANCIAL REVIEW 10-17 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 18 – 22 2 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month period ended March 31, 2010 March 31, 2011 SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping Property 91 New Businesses Other - 4 1 Total revenues Net valuation on investment properties 22 50 8 Net gain on sales of assets 4 - - Total other income 26 50 8 Direct operating expenses: Ferry operations Drilling Shipping Property New Businesses Other - - Total direct operating expenses Selling and administrative expenses Depreciation and amortization Total operating expenses Income from operations 80 Financial income and expense: Share of affiliated companies results 0 Dividends received 7 3 0 Gain (loss) on securities, net 13 31 Interest income 23 Interest expense Foreign exchange gains, net 43 16 3 Other financial expense, net Total financial income and expense Income before taxes 67 57 Income taxes Net income 40 56 Earnings attributable to: Equity holders of the Parent Company 48 56 Non-controlling interest 3 0 Net Income 40 56 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Consolidated Statements of Comprehensive Income (unaudited) Three months period ended March 31, SEK SEK $ (in millions) Result for the period 40 56 Other comprehensive income Fair value gains on available-for-sale financial assets, net of tax 17 43 Cash flow hedges, net of tax 62 Currency translation differences Equity hedge, net of tax 35 59 9 Total comprehensive income for the period 19 Total comprehensive income attributable to: - owners of the Parent company 20 - Non-controlling interest 8 19 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2010 March 31, 2011 SEK SEK $ ASSETS (in millions) Noncurrent assets: Intangible assets Tangible fixed assets: Vessels Construction in progress Equipment Buildings and land Ports Total tangible fixed assets Property Financial fixed assets: Investment in associated companies Investment in SPEs Marketable securities Other assets Total financial fixed assets Total noncurrent assets Current assets: Inventories Trade debtors Other receivables Prepaid expenses and accrued income Short-term investments Cash and cash equivalents Total current assets Total assets SHAREHOLDERS’ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves Retained earnings Net Income 56 Non-controlling interests 37 Total shareholders’ equity Noncurrent liabilities: Deferred income taxes Pension liabilities Other provisions Long-term debt Debt in SPEs Senior notes Capitalized lease obligations Other noncurrent liabilities Total noncurrent liabilities Current liabilities: Short-term debt Capitalized lease obligations 34 Trade accounts payable Income tax payable 18 Other current liabilities Accrued costs and prepaid income Total current liabilities Total shareholders’ equity and liabilities The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (unaudited) Attributable to equity holders of the company (SEK in millions) Share Capital Reserves Retained earnings incl. Net Income Total Non-controlling interest Total Equity Closing balance as of December 31, 2009 5 Exchange differences arising on the translation of foreign operations, net of tax Change in hedging reserve, net of tax - bunker hedge - interest swap hedge Change in fair value reserve, net of tax 17 17 17 Change in net investment hedge, net of tax 35 35 35 Net income recognized directly in equity Equity method Net income 48 48 40 Total recognized income and expense Closing balance as of March 31, 2010 5 Closing balance as of December 31, 2010 5 Acquisition of subsidiary Exchange differences arising on the translation of foreign operations, net of tax Change in hedging reserve, net of tax - bunker hedge - interest swap hedge 42 42 42 Change in fair value reserve, net of tax Change in net investment hedge, net of tax 59 59 59 Net income recognized directly in equity Net income 3 Total recognized income and expense Closing balance as of March 31, 2011 5 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 6 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Three month period ended March 31, 2010 March 31, 2011 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 40 56 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net valuation of investment properties Gain on sale of property, vessels and equipment - - (Gain) on securities, net Unrealized foreign exchange (gains) losses 90 14 Deferred income taxes 38 Provision for pensions 50 8 Net cash flows from trading securities Share of affiliated companies results 13 1 0 Other non-cash items 25 Receivables Prepaid expenses and accrued income Inventories Trade accounts payable 75 12 Accrued costs and prepaid income 29 Income tax payable Other current liabilities 20 Net cash provided by operating activities Net cash flows from investing activities: Purchase of intangible assets Cash proceeds from sale of property, vessels and equipment 88 14 Capital expenditure on property, vessels and equipment Purchase of subsidiaries, net of cash acquired - Investment in affiliated companies - Proceeds from sale of securities Purchase of securities Other investing activities 23 Net cash used in investing activities Net cash flows from financing activities: Proceeds from issuance of debt 5 1 Principal payments on debt Net change in borrowings on line-of-credit agreements 72 Principal payments on capital lease obligations Net change in restricted cash accounts 98 Other financing activities 7 Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents 77 89 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 7 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company”) and have been prepared in accordance with IAS 34, “Interim financial reporting”. The condensed consolidated interim financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2010, which have been prepared in accordance with, International Financial Reporting Standards (“IFRS”). The interim financial information included in the condensed consolidated financial statements is unaudited, but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into U.S. dollars (“$”) using the noon buying rate on March 31, 2011, of $1 SEK 6.3430. Note 2 Accounting policies The accounting policies applied are consistent with those of the annual financial statements for the year ended December 31, 2010, as described in those annual financial statements. Taxes on income in the interim periods are accrued using the tax rate that would be applicable to expected total annual earnings. 8 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 3 Segment information (SEK in millions) Three month period ended March 31, Income from operations: Ferry operations Drilling Shipping:Roll-on/Roll-off vessels 11 29 Crude oil tankers Other shipping 7 60 Total shipping ing 21 Property: Net gain on sale of properties 4 - Net valuations on investment properties 22 50 Total property New Businesses, Adactum 10 Other Total (SEK in millions) Three month period ended March 31, Depreciation and amortization: Ferry operations Drilling Shipping: Roll-on/Roll-off vessels 33 36 Crude oil tankers 21 19 Other shipping 2 2 Total shipping 56 57 Property - 1 New Businesses, Adactum 53 52 Other 5 4 Total (SEK in millions) Three month periods ended March 31, Capital expenditures: Ferry operations Drilling Shipping: Roll-on/Roll-off vessels 2 Crude oil tankers 3 0 Other shipping 3 3 Total shipping 8 Property New Businesses, Adactum 11 83 Other 8 1 Total 9 Stena AB and Consolidated Subsidiaries OPERATING AND FINANCIAL REVIEW The Company generates revenue primarily from ferry operations, chartering out its owned, chartered-in and leased Roll-on/Roll-off vessels, tankers and drilling rigs, managing tankers, sales of vessels and real estate rents. The period from June through September is the peak travel season for passengers of the ferry operations. Chartering activities are not significantly affected by seasonal fluctuations, but variations over the year may occur as a consequence of, among other things, vessel utilization rates, dry-docking and charter rates. Any sale or acquisition of vessels, drilling rigs and real estate also may have an impact on the results of each period. Highlights of the first three months of 2011 During autumn of 2010, Stena Line entered into an agreement to acquire the Danish travel agency DTF (Dansk Total Ferie), a market leading travel agency for vacations by car in Denmark. The travel agency was acquired as of January 1, 2011. Stena Line has entered into a slot charter agreement with DFDS on the Esbjerg-Harwich and Esbjerg-Immingham routes. This means that Stena Line as from January 2011 also can offer a freight service between Denmark and UK. Stena Line has as of December1, 2010 from DFDS acquired two routes on the Irish Sea: Liverpool–Belfast and Heysham–Belfast. Since the acquisition is subject to a formal approval from the British competition authority, these routes are being held separated from our other business until approval is given. Stena Transporter, a new built Ropax vessel, was delivered in January from Samsung Heavy Industries in Korea. Stena Transporter is the first vessel of two ordered from Samsung. The vessels are on operation on the route Hoek van ­Holland and Killingholme. In February the vessel Highlanders (previously called Stena Traveller) was delivered to the Canadian company Marine Atlantic Inc. Highlanders has been rebuilt in the same way as her sister vessel Blue Puttees (previously called Stena Trader), meaning that the vessel has been shortened by 12 meters and has had its passenger capacity increased. Blue Puttees and Highlanders will operate between North Sydney, Nova Scotia and Port aux Basque, Newfoundland on a charter for a minimum of five years. Stena Bulk A/S and Dannebrog Rederi A/S signed a joint venture agreement on March 25, 2011 regarding the ownership in Stena Weco A/S. The new joint venture will charter and operate a fleet of 30-40 Handy and Medium Range product tankers. As of March 31, 2011 Stena Adactum owns 99% of the shares in Ballingslöv. In March 2011, the drilling rig Stena Tay was sold subject to certain conditions being met, with expected delivery in the fourth quarter 2011. Stena Property sold one property for SEK 85 million during the first quarter of 2011. SUBSEQUENT EVENTS In April, 2011 Stena RoRo acquired the vessel, Dublin Seaways, from DFDS for EUR 24 million. In May 2011 three LNG (Liquified Natural Gas) vessels were acquired for a total purchase price of USD 667 million. The first vessel, Bluesky, was built in 2006 and is on a charter to Gazprom for 22 months. The second and third vessel, Clearsky and Crystalsky, are newly built and will be delivered in May 2011. In May, 2011 three vessels, Stena Leader, Stena Pioneer and Stena Seafarer have been sold for an aggregate price of USD 6.5 million. The Competition Commission in UK has provisionally cleared Stena AB’s completed acquisition of two Irish Sea ferry services from DFDS A/S. Final report is due in July 2011. 10 Stena AB and Consolidated Subsidiaries In May 2011, the English Court of Appeals affirmed a High Court ruling that contributions to repair the deficit in the Merchant Navy Ratings Pension Fund can be required from any company that has participated in the Fund, including companies that no longer employ any members. In the late 1990s, the Fund had been found to have a deficit. Stena Line has been providing funds to reduce the deficit. As a result of the Court of Appeals decision, the non-contributing employers also will be required to contribute funds to reduce the deficit and the Company's contributions will be significantly reduced. 11 Stena AB and Consolidated Subsidiaries Currency effects Our revenues and expenses, reported in Swedish kronor, are significantly affected by fluctuations in currency exchange rates, primarily relative to the U.S. dollar, the British pound and the euro. We seek to mitigate the impact of potential adverse foreign currency exchange fluctuations by matching, to the extent possible, revenues and expenses in the same currency. In addition, we enter into certain derivative financial instruments. In the period ended March31, 2011, approximately 39% of our total revenues were generated in U.S. dollars and approximately 27% were generated in SEK. In the period ended March31, 2011, approximately 33% of our total expenses were incurred in U.S. dollars and approximately 28% were incurred in SEK. The reported gross revenues and expenses were influenced by changes in currency rates. The exchange rates as used for consolidation purposes are as follows: Average rates: Jan-Mar Jan-Mar Change US $ (10)% British pound (7)% Euro (11)% Closing rates: As of As of Change Dec 31, 2010 Mar 31, 2011 US $ (6)% British pound (3)% Euro (1)% 12 Stena AB and Consolidated Subsidiaries THREE MONTHS ENDED MARCH 31, 2011, COMPARED TO THREE MONTHS ENDED MARCH 31, 2010 Revenues Total revenues increased SEK 292 million, or 5%, in the three months ended March 31, 2011to SEK 6,031 million from SEK 5,739 million in the three months ended March 31, 2010, as a result of increased revenues in all segments except for the property and new businesses operations, offset by the weakening of the U.S. dollar, the Euro and the GBP against the SEK. Ferry operations. Ferry revenues are primarily generated from ticket sales, freight haulage and on board sales. Revenues from ferry operations increased SEK 61 million, or 4%, in the three months ended March 31, 2011, to SEK 1,712 million from SEK 1,651 million in the three months ended March 31, 2010, mainly due to increased travel revenues after the consolidation of the Danish travel agency DTF as from January 1, 2011, offset by lower freight haulage revenues and onboard sales as a consequence from lower freight and passenger volumes. Revenues also decreased as an effect of the weakening of the Euro and the GBP against the SEK. Drilling. Drilling revenues consist of charter hires for our drilling rigs. Revenues from drilling operations increased SEK 60 million, or 3%, in the three months ended March 31, 2011, to SEK 1,898 million from SEK 1,838 million in the three months ended March 31, 2010,mainly reflecting a planned off-hire period for Stena Don, which undertook a five-year special periodic survey in the first quarter of 2010, offset by the weakening of the U.S. dollar against the SEK. Shipping. Shipping revenues primarily represent charter hires for our owned and chartered in vessels and management fees for vessels managed by us. Revenues from shipping operations increased SEK 215 million, or 34%, in the three months ended March 31, 2011, to SEK 842 million from SEK 627 million in the three months ended March 31, 2010. Revenues from crude oil tankers increased SEK 138 million, or 29%, in the three months ended March 31, 2011, to SEK 611 million from SEK 473 million in the three months ended March 31, 2010, mainly due to higher operated tonnage, offset by the weakening of the U.S. dollar against the SEK. In the three months ended March 31, 2011, the Company operated an average of 32 tankers (chartered in or owned), compared to an average of 25 tankers in the three months ended March 31, 2010. Revenues from chartering out Roll-on/Roll-off vessels increased SEK 19 million, or 19%, in the three months ended March 31, 2011, to SEK 118 million from SEK 99 million in the three months ended March 31, 2011, mainly due to new charter contracts with Marine Atlantic for Highlanders and Blue Puttees, offset by the weakening of the Euro against the SEK. Revenues from Other Shipping increased SEK 58 million, or 105 %, in the three months ended March 31, 2011, to SEK 113 million from SEK 55 million in the three months ended March 31, 2010, mainly due to the receipt of USD 10million (SEK 64.8 million) for a patent infringement, offset by the weakening of the U.S. dollar and the GBP against the SEK. Property. Property revenues consist of rents for properties owned and management fees for properties managed by the Company. Revenues from property operations decreased SEK 19 million, or 3%, in the three months ended March 31, 2011, to SEK 579 million from SEK 598 million in the three months ended March 31, 2010, due to lower number of properties together with the weakening of the Euro against the SEK. New Businesses Adactum. Adactum revenues consist of revenues from Adactum’s subsidiaries. Revenues from Adactum decreased SEK 29 million, or 3%, in the three months ended March 31, 2011, to SEK 996 million from SEK 1,025 million in the three months ended March 31, 2010, mainly due to the strengthening of the SEK affecting both “Envac” and “Ballingslöv”, offset by increased revenues from five new acquired wind power plants near Härnösand in Sweden in April 2010. Of the total revenues in the three months ended March 31, 2011, SEK 526 million related to Ballingslöv, SEK 201 million related to “Blomsterlandet”, SEK 233 million related to Envac and SEK 36 million related to “Stena Renewable”, as compared to SEK 558 million related to Ballingslöv,SEK 205 million related to Blomsterlandet, SEK 245 million related to Envac and SEK 17 million related to Stena Renewable in the three months ended March 31, 2010. 13 Stena AB and Consolidated Subsidiaries Other income Net valuation on investment property.As a result of revaluation to fair value according to IAS 40 “Investment properties”, the Company had net gains of SEK 50 million for the three months ended March 31, 2011, as compared to gains of SEK 22 million for the three months ended March 31, 2010, mainly due to an increase in investment property market values on the Swedish property market. Net Gain on Sale of Vessels, Shipping. In the three months ended March 31, 2011 and 2010, respectively, no sales of vessels were made. Net Gain on Sale of Properties. In the three months ended March 31, 2011, no gain on sale of properties wererecorded. In the three months ended March 31, 2010, gains of SEK 4 million were recorded on sale of properties. Direct operating expenses Total direct operating expenses increased SEK 157 million, or 4%, in the three months ended March 31, 2011, to SEK 3,875 million from SEK 3,718 million in the three months ended March 31, 2010, mainly as a result of increased operating expenses in the tanker, drilling and ferry operations, offset by the weakening of the Euro, U.S. dollar and the GBP against the SEK together with lower operating expenses in the property and new business segments. Ferry operations. Direct operating expenses for ferry operations consist principally of personnel costs, costs of goods sold on the vessels, bunker fuel costs, vessel charter costs, commissions, package tour costs and other related costs. A significant portion of these costs do not vary as a result of changes in our seasonal requirements. Direct operating expenses for ferry operations increased SEK 37 million, or 3%, in the three months ended March 31, 2011, to SEK 1,506 million from SEK 1,469 million in the three months ended March 31, 2011, mainly due to increased product costs due to the consolidation of the Danish travel agency DTF as per January 1, 2011, and increased expenses for bunker fuel , offset by lower ship costs due to rationalization with less vessels together with the weakening of the Euro and the GBP against the SEK. Direct operating expenses for ferry operations for the three months ended March 31, 2011, were 88% of revenues, as compared to 89% for the three months ended March 31, 2010. Drilling. Direct operating expenses for drilling consist primarily of personnel costs, fuel costs, insurance, maintenance and catering costs. Direct operating expenses for drilling operations increased SEK 55 million, or 8%, in the three months ended March 31, 2011, to SEK 719 million from SEK 664 million in the three months ended March 31, 2010. The increase mainly reflects a planned off hire period for Stena Don, which undertook a five-year special periodic survey in the first quarter of 2010, offset by the weakening of the U.S. dollar against the SEK. Direct operating expenses from drilling operations for the three months ended March 31, 2011 were 38% of drilling revenues, as compared to 36% for the three months ended March 31, 2010. Shipping. Direct operating expenses for shipping consist primarily of vessel charter costs, fuel costs, personnel costs, insurance and other related vessel costs. Direct operating expenses for shipping operations increased SEK 126 million, or 23%, in the three months ended March 31, 2011 to SEK 676 million from SEK 550 million in the three months ended March 31, 2010. Direct operating expenses associated with crude oil tankers increased SEK 127 million, or 26%, in the three months ended March 31, 2011, to SEK 624 million from SEK 497 million in the three months ended March 31, 2010,mainly due to increased number of vessels operated, offset by reduced costs of the operating fleet together with the weakening of the U.S. dollar against the SEK.Direct operating expenses for crude oil operations for the three months ended March 31, 2011, were 102% of revenues, as compared to 105% for the three months ended March 31, 2010. Direct operating expenses for crude oil tankers include time-charter costs, which normally are fixed for periods between 6 months and up to 5 years in advance, while revenues in the spot market vary with each voyage. Direct operating expenses with respect to Roll-on/Roll-off vessels decreased by SEK 5 million, or 11%, in the three months ended March 31, 2011, to SEK 41 million from SEK 46 million in the three months ended March 31, 2010, mainly due the weakening of the Euro against the SEK. Direct operating expenses for Roll-on/Roll-off vessels for the three months ended March 31, 2011, were 35% of revenues, as compared to 46% for the three months ended March 31, 2010. Direct operating expenses with respect to Other Shipping increased SEK 4 million in the three months ended March 31, 2011 to SEK 11 million from SEK 7 million in the three months ended March 31, 2010. Direct operating expenses for Other Shipping for the three months ended March 31, 2011 were 10% of revenues, as compared to 13% for the three months ended March 31, 2010. 14 Stena AB and Consolidated Subsidiaries Property. Property expenses consist primarily of maintenance, heating and personnel costs. Direct operating expenses for property operations decreased SEK 17 million, or 6%, in the three months ended March 31, 2011, to SEK 253 million from SEK 270 million in the three months ended March 31, 2010, mainly due to reduced operating expenses as a consequence of lower number of properties together with the weakening of the Euro against the SEK. Direct operating expenses for property operations for the three months ended March 31, 2011, were 44% of property revenues, as compared to 45% for the three months ended March 31, 2010. New Businesses Adactum. Direct operating expenses for Adactum consist of expenses from Adactum’s subsidiaries. Direct operating expenses for Adactum operations decreased SEK 43 million, or 6%, in the three months ended March 31, 2011,to SEK 721 million from SEK 764 million in three months ended March 31, 2010, mainly due to lower operating costs in Envac and Ballingslöv due to effective cost control and to some extent due to reduced volumes, together with the weakening of the Euro and the GBP against the SEK. Of the total operating expenses in the three months ended March 31, 2011, SEK 339 million related to Ballingslöv, SEK 208 million related to Blomsterlandet, SEK 168 million related to Envac and SEK 4 million related to Stena Renewable, as compared to SEK 360 million related to Ballingslöv, SEK 212 million related to Blomsterlandet, SEK 187 million related to Envac and SEK 3 million related to Stena Renewable in the three months ended March 31, 2010. Direct operating expenses for Adactum operations for the three months ended March 31, 2011, were 72% of revenues, as compared to 75% for the three months ended March 31, 2010. Selling and administrative expenses Selling and administrative expenses increased SEK 64 million, or 8%, in the three months ended March 31, 2011, to SEK 846 million from SEK 782 million in the three months ended March 31, 2010, mainly due to increased provisions for estimated pension costs offset by the weakening of the U.S. dollar and the Euro against the SEK. Total selling and administrative expenses in the three months ended March 31, 2011, were 14% of total revenues, same as for the three months ended March 31, 2010. Depreciation and amortization Depreciation and amortization charges decreased SEK 21 million, or 2%, in the three months ended March 31, 2011, to SEK 854 million from SEK 875 million in the three months ended March 31, 2010, mainly as a result of reduced depreciation charges due to a five-year extension to twenty years of the useful life of the DrillMAX drillships, offset by increased depreciation charges of new vessels delivered. The weakening of the U.S. dollar with respect to the SEK, which primarily impacted depreciation charges on drilling rigs, which are denominated in U.S. dollars, contributed to the decrease in depreciation and amortization charges. Financial income and expense, net Financial income and expense, net improved by SEK 178 million in the three months ended March 31, 2011 to SEK (145) million from SEK (323) million in the three months ended March 31, 2010. Share of affiliated companies’ results in the three months ended March 31, 2011 and 2010, refers to the Company’s portion of the results of Midsona AB (publ), Gunnebo AB (publ) and MPP MediaTec Group AB. As of March 31, 2011, the Company’s interest in the capital of Midsona was 23.0%, its interest in the capital of Gunnebo was 25.9% and its interest in the capital of MediaTec was 42.7%.As of March 31, 2010, the Company’s interest in the capital of Midsona was 23.0%, its interest in the capital of Gunnebo was 25.7% and its interest in the capital of MediaTec was 42.7%. Net gain (loss) on securities in the three months ended March 31, 2011, was SEK 197 million, of which SEK 55 million related to net realized gains on marketable securities and equity securities and investments in Special Purpose Entities (“SPEs”), SEK 121 million related to net unrealized gains on marketable securities and SEK 21 million related to the termination of the financial lease of Stena Carron. Net gain (loss) on securities in the three months ended March 31, 2010, was SEK 13 million, of which SEK (78) million related to net realized losses on marketable securities and equity securities and investments in SPEs, SEK 66 million related to net unrealized losses on marketable securities and SEK 25 million related to the termination of the financial lease of Stena Carron. Interest income in the three months ended March 31, 2011, increased by SEK 25 million to SEK 145 million from SEK 104 million in the three months ended March 31, 2010, due to increased interest from investment securities. Interest income related to investments in SPEs, included intotal interest income, in the three months 15 Stena AB and Consolidated Subsidiaries ended March 31, 2011, increased SEK 4 million to SEK 79 million from SEK 75 million in the three months ended March 31, 2010. Interest expense in the three months ended March 31, 2011, remained stable to SEK (439) millionreflecting higher debt outstanding, offset by decreased interest expenses in SPEs. Interest expenses from valuation of interest rate swaps was SEK 17 million for the three months ended March 31, 2011, as compared to SEK 9 million for the three months ended March 31, 2010. Interest expense for investments in SPEs in the three months ended March 31, 2011, decreased SEK 42 million to SEK (6) million from SEK (48) million in the three months ended March 31, 2010. During the three months ended March 31, 2011, the Company had foreign exchange gains, net of SEK 16 million. During the three months ended March 31, 2010, the Company had foreign exchange gains, net of SEK 43 million. Other financial income (expense) of SEK (66) million for the three months ended March 31, 2011, includes SEK (33) million related to amortization of the deferred financing charges for senior notes, revolving credit facilities, bank loans, capital lease obligations and investments in SPEs and SEK (21) million related to bunker hedges. Other financial income (expense) of SEK (38) million for the three months ended March 31, 2010, includes SEK (57) million related to amortization of the deferred financing charges for senior notes, revolving credit facilities, bank loans, capital lease obligations and investments in SPEs and SEK 27 million related to bunker hedges. Income taxes Income taxes for the three months ended March 31, 2011, were SEK (5) million, consisting of current taxes of SEK (28) million and deferred taxes of SEK 23 million. Income taxes for the three months ended March 31, 2010, were SEK (27) million, consisting of current taxes of SEK 11 million and deferred taxes of SEK (38) million. The provision for taxes is based upon the applicable tax rates in the various jurisdictions where revenues are generated. 16 Stena AB and Consolidated Subsidiaries Liquidity and Capital Resources Our liquidity requirements principally relate to servicing of debt, financing the purchase of vessels and other assets and funding of working capital. In prior years, we met our liquidity requirements with cash on hand, cash flows from operations, borrowings under various credit facilities and other financing and refinancing arrangements. As of March31, 2011, we had total cash and marketable securities of SEK 9,797million as compared with SEK 9,922million as of December31, 2010. For the three months ended March 31, 2011, cash flows provided by operating activities amounted to SEK 821 million, as compared to SEK 131 million in the first three months ended March 31, 2010. For the three months ended March 31, 2011, cash flows used in investing activities amounted to SEK 856 million, including SEK 1,261 million related to capital expenditures. For the three months ended March 31, 2010, cash flows used in investing activities amounted to SEK 604 million, including SEK 1,213 million related to capital expenditures. Cash flows provided by financing activities for the three months ended March 31, 2011 amounted to SEK 635 million. For the three months ended March 31, 2010, cash flows provided by financing activities amounted to SEK 575 million. Total construction in progress as of March 31, 2011, was SEK 5,962 million, as compared to SEK 6,541 million as of December 31, 2010. The remaining capital expenditure commitment for new buildings on order as of March 31, 2011, was SEK 3,896 million, of which SEK 1,231 million is due during 2011, SEK 2,422 million is due during 2012 and SEK 242 million is due during 2013. Financing for approximately 86% of the unpaid balance has already been arranged. The Company plans to finance the remainder of this unpaid balance, together with additional expenses and financing costs, through cash from operations, existing revolving credit facilities, new capital lease agreements, new bank loans and other financing arrangements. Total interest bearing debt as of March31, 2011, was SEK 46,608million, excluding debt in SPEs, as compared with SEK 47,964million as of December31, 2010. Interest bearing debt in SPEs as of March31, 2011, was SEK 4,823million as compared with SEK 5,140million as of December31, 2010. As of March31, 2011, $909 million was utilized under our $1 billion revolving credit facility, including $28 million used for issuing bank guarantees and letters of credit. As of December31, 2010, $909 million was utilized under our $1 billion revolving credit facility, including $25 million used for issuing bank guarantees and letters of credit. As of March 31, 2011, $163 was utilized under the $200 million revolving credit facility entered into by Stena Royal S.àr.l. (“Stena Royal”) compared to $107 as of December 31, 2010. As of March 31, 2011, the SEK 450 million facility in Adactum was fully utilized compared to SEK 418 million as of December31, 2010. During 2010 we entered into a new SEK 6,660 million revolving credit facility with Svenska Handelsbanken and Nordea and guaranteed by EKN. This facility was unutilized as of March 31, 2011, and December 31, 2010, respectively. We believe that, based on current levels of operating performance and anticipated market conditions, cash flow from operations, together with other available sources of funds, including refinancing, will be adequate to make required payments of principal and interest on outstanding debt, to permit proposed capital expenditures, including newbuildings, other vessel acquisitions, and our commitment with respect to the Loch Ryan facility, and to fund anticipated working capital requirements. 17 Stena AB and Consolidated Subsidiaries OTHER FINANCIAL INFORMATION – RESTRICTED GROUP For the three months ended March31, 2011, Restricted Group Data represents the selected consolidated financial information excluding (i)the property business segment (other than two small properties), (ii)the business segment of Adactum, whose activities consist primarily of investing in companies outside our traditional lines of business, and (iii)our subsidiaries Stena Investment Luxembourg S.àr.l., Stena Royal, Stena Investment Cyprus Ltd and Mondaldi Ltd. Our real estate operations and the business of Adactum are conducted through various subsidiaries. For purposes of the indentures under which our Senior Notes were issued, real estate business and new businesses, Adactum, together with our subsidiaries Stena Investment Luxembourg S.àr.l., Stena Royal, Stena Investment Cyprus Ltd and Mondaldi Ltd, are designated as unrestricted subsidiaries and, as a result, are not bound by the restrictive provisions of these indentures. In March 2010, we completed an offering of €200 million of Senior Notes due 2020. In April 2010, we redeemed the total $153 million outstanding principal amount of our Senior Notes due 2013 at a price of 102.5%. As of December31, 2010, we had outstanding $128.8million principal amount of Senior Notes due 2016, €300 million principal amount of Senior Notes due 2017, €102 million principal amount of Senior Notes due 2019 and €200 million principal amount of Senior Notes due 2020. As of March31, 2011, we had outstanding $128.8million principal amount of Senior Notes due 2016, €300 million principal amount of Senior Notes due 2017, €102 million principal amount of Senior Notes due 2019 and €200 million principal amount of Senior Notes due 2020. Amounts in U.S. dollars have been translated, solely for the convenience of the reader, at an exchange rate of $1.00 SEK 6.3430, the noon buying rate on March 31, 2011. 18 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements – Restricted group Three month period ended March 31, 2010 March 31, 2011 (unaudited) SEK SEK $ (in millions) Revenues: Ferry operations Drilling Shipping Property 2 2 0 Other 1 4 1 Total revenues Net gain on sales of assets - - - Total other income - - - Direct operating expenses: Ferry operations Drilling Shipping Property 0 Other 0 0 Total direct operating expenses Selling and administrative expenses Depreciation and amortization Total operating expenses Income from operations 29 Financial income and expenses: Dividends received 3 1 0 Gain (loss) on securities, net 73 90 14 Interest income 26 68 11 Interest expense Foreign exchange gains (losses), net 39 13 2 Other financial income (expenses), net 11 Total financial income and expenses Income after financial income and expenses 10 6 1 Non-controlling interest 0 0 Income before tax 10 3 0 Income taxes 42 7 Net income 45 8 19 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets – Restricted Group December 31, 2010 March 31, 2011 (unaudited) SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 72 Tangible fixed assets: Vessels Construction in progress Equipment Ports Property 78 Total tangible fixed assets Financial fixed assets: Marketable securities Intercompany accounts, noncurrent Other assets Total noncurrent assets Current assets: Inventories 47 Trade debtors Other receivables Intercompany accounts, current 73 Prepaid expenses and accrued income Short-term investments Cash and cash equivalents Total current assets Total assets SHAREHOLDERS’ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves Equity attributable to shareholders of the company Non-controlling interest 17 Total Equity Noncurrent liabilities: Deferred income taxes Other provisions Long-term debt Senior notes Capitalized lease obligations Other noncurrent liabilities Total noncurrent liabilities Current liabilities: Short-term debt Capitalized lease obligations 34 Trade accounts payable Income tax payable 89 14 Other liabilities 87 Accrued costs and prepaid income Total current liabilities Total shareholders’ equity and liabilities 20 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow – Restricted Group Three month period ended March 31, 2010 March 31, 2011 (unaudited) SEK SEK $ (in millions) Net cash flows from operating activities: Net income 45 8 Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization (Gain) loss on securities, net Unrealized foreign exchange (gains) losses 26 4 Deferred income taxes 34 Non-controlling interest 0 3 0 Other non-cash items 25 Provision for pensions 50 8 Net cash flows from trading securities Changes in working capital Net cash provided by/used in operating activities Net cash flows from investing activities: Purchase of intangible assets Cash proceeds from sale of property, vessels and equipment 1 1 0 Capital expenditure on property, vessels and equipment Purchase of subsidiaries, net of cash acquired - Proceeds from sale of securities 55 84 13 Purchase of securities Other investing activities Net cash used in investing activities Net cash flows from financing activities: Proceeds from issuance of debt 3 1 Principal payments on debt Net change in borrowings on line-of-credit agreements 21 Principal payments on capital lease obligations Net change in restricted cash accounts Intercompany accounts 35 62 9 Other financing activities 6 9 1 Net cash used in/provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents 94 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 21 Stena AB and Consolidated Subsidiaries Other data – Restricted Group Three month period ended March 31, 2010 March 31, 2011 SEK SEK $ (in millions) OTHER DATA: Adjusted EBITDA Adjusted EBITDA is defined as income from operations plus cash dividends received from affiliated companies, interest income, depreciation and amortization, non-controlling interest and non-cash charges minus aggregate gains on vessel dispositions to the extent such gains exceed 25% of Adjusted EBITDA net of all such gains. Information concerning Adjusted EBITDA is included because it conforms to the definition of Consolidated Cash Flow in the indentures governing our Senior Notes. Adjusted EBITDA is not a measure in accordance with IFRS and should not be used as an alternative to cash flows or as a measure of liquidity and should be read in conjunction with the condensed consolidated statements of cash flows contained in our condensed consolidated financial statements included elsewhere herein. The computation of Adjusted EBITDA and reconciliation to net cash provided by operating activities is presented below: Three month period ended March 31, 2010 March 31, 2011 SEK SEK $ (in millions) Income from operations 29 Adjustments: Interest income 26 68 11 Depreciation and amortization Adjusted EBITDA Adjustments: Gain on sale of vessels - - - Net cash flows from trading securities Interest expenses Unrealized foreign exchange (gains) losses 26 4 Provisions for pensions 50 8 Other non cash items 25 Changes in working capital Other items 72 Net cash provided by operating activities 22
